IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 October 3, 2007
                                No. 06-41772
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DANIEL MUNOZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 5:04-CR-1438-ALL


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case following a remand for
resentencing, Daniel Munoz raises arguments challenging the constitutionality
of 21 U.S.C. §§ 841 and 851 that he concedes are foreclosed by the law of the case
doctrine and by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).
See United States v. Mata, 491 F.3d 237, 245 (5th Cir. 2007) (holding that
constitutional challenges to §§ 841 and 851 are foreclosed by Almendarez-



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41772

Torres); United States v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002) (holding
that under the law of the case doctrine, an issue of fact or law decided on appeal
may not be reexamined by the appellate court on a subsequent appeal). The
Government's motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                        2